Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group IV in the reply filed on May 9, 2022 is acknowledged. The traversal is on the ground that groups I-VI are inter-related and would not be unduly burdensome.  This is not found persuasive because Groups I-VI are separate and patentably distinct because there is no patentable co-action among them.  For example, when measuring the first biological sample from the human subject prior to administering a JAK inhibitor, the concentration of CXCL9, CXCL10, CCL19, IL2-RA, CCL18, IL1, MMP12, GZMB and/or Gal-9 and the second biological sample obtain (e.g., as recited in claim 1) or  when measuring a biological sample of a least one protein selected from the croup consisting of the proteins listed in claim 17, a reference anticipating one will not render the other obvious.  Hence, Applicant’s inventions are distinct and have acquired a separate status in the art due to their recognized divergent subject matter and different classification.  Additionally, because each group has different classes and subclasses, it would constitute a burden on the Examiner to search all subclasses.  Further, different fields of search would be required in the non-patent literature.  Thus, a search of the six groups would impose an undue burden upon the Examiner.  Therefore, the restriction for examination purposes as indicated is proper.  
The requirement is still deemed proper and is therefore made FINAL.
	Groups I-III and V-VI are withdrawn from further consideration pursuant to 37 CFR 1.152(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant reserved the right to file a divisional application to the non-elected subject matter.
An action on the merits of Group IV (i.e., claim 17) is contained herein.
Allowable Subject Matter
Claim 17 is allowed. The method in Group IV were not found to be obvious or anticipated by the prior art of record.  The prior art does not teach or suggest the method in the manner claimed by the Applicant.
Conclusion
Claim 17 is pending. Claim 17 is allowed. This application is in condition for allowance except for the presence of non-elected claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL V WARD/            Primary Examiner, Art Unit 1624